Name: 84/651/Euratom, ECSC, EEC: Decision of the representatives of the Governments of the Member States of the European Communities meeting within the Council of 4 December 1984 appointing Members of the Commission of the European Communities
 Type: Decision
 Subject Matter: nan
 Date Published: 1984-12-29

 Avis juridique important|41984D065184/651/Euratom, ECSC, EEC: Decision of the representatives of the Governments of the Member States of the European Communities meeting within the Council of 4 December 1984 appointing Members of the Commission of the European Communities Official Journal L 341 , 29/12/1984 P. 0086 - 0086*****CONFERENCE OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES MEETING WITHIN THE COUNCIL of 4 December 1984 appointing Members of the Commission of the European Communities (84/651/Euratom, ECSC, EEC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES, MEETING WITHIN THE COUNCIL, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, and in particular Articles 10 and 11 thereof, Having regard to the Treaty concerning the Accession of the Hellenic Republic to the European Economic Community and to the European Atomic Energy Community, signed on 28 May 1979, and to the Council Decision of 24 May 1979 concerning the Accession of the Hellenic Republic to the European Coal and Steel Community, and in particular Article 15 of the Act joined thereto, HAVE DECIDED AS FOLLOWS: Sole Article The following are hereby appointed Members of the Commission of the European Communities for the period 6 January 1985 to 5 January 1989: 1.2 // Mr Franciscus H.J.J. Andriessen Mr Claude Cheysson Mr Henning Christophersen The Right Honourable Lord Cockfield Mr Stanley Clinton Davis Mr Willy de Clercq Mr Jacques Delors // Mr Nicolas Mosar Mr Karl-Heinz Narjes Mr Lorenzo Natali Mr Alois Pfeiffer Mr Carlo Ripa di Meana Mr Peter Sutherland Mr Grigoris Varfis Done at Dublin, 4 December 1984. The President G. FITZGERALD